


EXECUTION COPY
 
SHARE TENDER AGREEMENT
 
This SHARE TENDER AGREEMENT (this “Agreement”), is dated as of September 10,
2007 (this “Agreement”), by and among Redcats USA, Inc., a Delaware
corporation  (“Parent”), Boulevard Merger Sub, Inc., a Delaware  corporation and
a wholly owned Subsidiary of Parent (“Merger Sub”), United Retail Group, Inc., a
Delaware corporation (the “Company”), and Raphael Benaroya, in his capacity as
stockholder of the Company (the “Stockholder”).
 
W I T N E S S E T H
 
WHEREAS, as of the date hereof, the Stockholder is the beneficial owner of the
number of shares of Common Stock (as defined below) set forth opposite the name
of the Stockholder on Schedule 1 hereto (including any shares of Common Stock
acquired by the Stockholder after the execution of this Agreement, but excluding
(i) shares of Common Stock beneficially owned as a result of holding options and
stock appreciation rights exercisable within sixty (60) days of the date hereof
unless such shares of Common Stock are held by the Stockholder as a result of
the exercise of such options and stock appreciation rights, (ii) shares of
Common Stock that cannot be tendered into the Offer without violating the rules
and regulations of the U.S. Securities Act of 1933, as amended (“Restricted
Shares”), and (iii) shares held in accounts under the Company’s Retirement
Savings Plan and Supplemental Retirement Savings Plan, the “Owned Shares”); and
 
WHEREAS, Parent, Merger Sub, and the Company are simultaneously with the
execution of this Agreement entering into an Agreement and Plan of Merger, dated
as of the date of this Agreement (as it may be amended from time to time in
accordance with its terms, the “Merger Agreement”), providing for, among other
things, Merger Sub to commence a cash tender offer (the “Offer”) to acquire all
of the outstanding shares of common stock, par value $0.001 per share of the
Company (the “Common Stock”), followed by the subsequent merger of Merger Sub
with and into the Company with the Company surviving the merger as a wholly
owned subsidiary of Parent, in each case, on the terms and subject to the
conditions set forth in the Merger Agreement (capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to such terms in the
Merger Agreement); and
 
WHEREAS, as a condition to Parent’s and Merger Sub’s willingness to enter into
and perform its obligations under the Merger Agreement, Parent and Merger Sub
have required that the Stockholder agree, and the Stockholder has agreed, (i) to
tender in the Offer (and not withdraw) all of the Stockholders’ Owned Shares,
whether upon the exercise of options, conversion of convertible securities or
otherwise, and any other voting securities of the Company (whether acquired
prior to or after the execution of this Agreement) that are beneficially owned
by the Stockholder, and (ii) that in the event that a vote of the Company’s
stockholders is required in furtherance of the Merger Agreement or the
transactions contemplated thereby, including the Merger, the Stockholder will
vote all of the Owned Shares and the Restricted Shares in favor of any such
proposal, and (iii) to take the other actions described in this Agreement; and
 
WHEREAS, the Stockholder desires to express its support for the Merger Agreement
and the transactions contemplated thereby, including the Offer and the Merger.
 


--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties agree as follows:
 
1.           Agreement to Tender and Vote; Irrevocable Proxy.
 
1.1           Agreement to Tender.  (a) The Stockholder agrees that as promptly
as practicable after the commencement of the Offer, and in any event no later
than the 10th Business Day following the commencement of the Offer, the
Stockholder shall irrevocably tender into the Offer all of the Owned Shares
owned by the Stockholder on or prior to the 10th Business Day following the
commencement of the Offer, free and clear of all Liens that would prevent
Stockholder from tendering his shares in accordance with this Agreement or
otherwise complying with his obligations under this Agreement.  If the
Stockholder acquires any Owned Shares after the 10th Business Day following the
commencement of the Offer (including during any subsequent offering period, if
any), the Stockholder shall irrevocably tender into the Offer such Owned Shares
on the date that the Stockholder shall acquire such Owned Shares.
 
(b) The Stockholder agrees that once the Owned Shares are tendered into the
Offer, the Stockholder shall not withdraw the tender of such Owned Shares unless
the Offer shall have been terminated or shall have expired, in each case, in
accordance with the terms of the Merger Agreement, or the Merger Agreement has
been terminated.
 
1.2           Agreement to Vote.  The Stockholder hereby agrees that, during the
term of this Agreement, at any meeting of the stockholders of the Company,
however called, or any adjournment or postponement of such meeting, the
Stockholder shall be present (in person or by proxy) and vote (or cause to be
voted) all of the Owned Shares and Restricted Shares (to the extent the Owned
Shares are not purchased in the Offer) (a) in favor of adoption of (1) the
Merger Agreement and all the transactions contemplated by the Merger Agreement,
including the Merger, and (2) any other matter that is required to facilitate
the consummation of the transactions contemplated by the Merger Agreement and in
connection with the Merger Agreement to execute any documents which are
necessary or appropriate in order to effectuate the foregoing; and (b) against
(1) any Takeover Proposal, any agreement or arrangement related to such Takeover
Proposal, and (2) any action or agreement (other than an adjournment of the
Company Stockholders Meeting which is recommended by the Board of Directors of
the Company in accordance with the terms of the Merger Agreement) that would
impair the ability of Parent and the Merger Sub to complete the Offer or the
Merger, the ability of the Company to consummate the Merger, or that would
otherwise be inconsistent with, prevent, impede or delay the consummation of the
transactions contemplated by the Merger Agreement.
 
1.3           Irrevocable Proxy.  The Stockholder hereby irrevocably grants to,
and appoints, Parent and any designee of Parent and each of Parent’s officers,
as Stockholder’s attorney, agent and proxy with full power of substitution and
resubstitution, to the full extent of the Stockholders’ voting rights with
respect to the Owned Shares and the Restricted Shares, to vote all the Owned
Shares and the Restricted Shares or grant a consent or approval, at any meeting
of the stockholders of the Company and in any action by written consent of the
stockholders of the Company, until the earlier of the acceptance of Shares
pursuant to the Offer or the date of termination of the Merger Agreement, on the
matters described in Section 1.2, and in accordance therewith. THIS PROXY AND
POWER OF ATTORNEY ARE
 

- 2 -

--------------------------------------------------------------------------------



IRREVOCABLE AND COUPLED WITH AN INTEREST SUFFICIENT IN LAW TO SUPPORT AND
IRREVOCABLE PROXY AND, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, SHALL BE
VALID AND BINDING ON ANY PERSON TO WHOM STOCKHOLDER MAY TRANSFER ANY SHARES. The
Stockholder revokes all other proxies and power of attorneys, with respect to
all of the Owned Shares and the Restricted Shares that may have heretofore been
appointed or granted with respect to any matters covered by Section 1.2, and no
subsequent proxy (whether revocable or irrevocable) or power of attorney shall
be given by the Stockholder, except as required by any letter of transmittal in
connection with the Offer. The Stockholder agrees to execute any further
agreement or form reasonably necessary or appropriate to confirm and effectuate
the grant of the proxy contained herein.  Such proxy shall automatically
terminate upon the valid termination of this Agreement in accordance with
Section 5.1.
 
2.           Representations and Warranties.  The Stockholder hereby represents
and warrants to Parent and Merger Sub as follows:
 
2.1           Power; Due Authorization; Binding Agreement.  The Stockholder has
full legal capacity, power and authority to execute and deliver this Agreement,
to perform his obligations under this Agreement, and to consummate the
transactions contemplated by this Agreement.  This Agreement has been duly and
validly executed and delivered by the Stockholder and, except for withdrawal
rights that may be required by U.S. federal securities laws, constitutes a valid
and binding agreement of the Stockholder, enforceable against the Stockholder in
accordance with its terms.
 
2.2           Ownership of Shares.  On the date of this Agreement, the Owned
Shares set forth opposite the Stockholder’s name on Schedule 1 are owned
beneficially by the Stockholder and include all of the Owned Shares owned
beneficially by the Stockholder, free and clear of any Liens that would prevent
the Stockholder from tendering his shares in accordance with this Agreement or
complying with his other obligations under this Agreement, except to the extent
prohibited by the margin loan arrangements referred to in the Company's proxy
statement for its June 15, 2007 annual meeting.  As of the date of this
Agreement, the Stockholder has, and as of immediately prior to the expiration of
the Offer, the Stockholder will have sole voting and dispositive power with
respect to the Owned Shares and will be entitled to dispose of the Owned Shares,
except to the extent prohibited by the margin loan arrangements referred to in
the Company's proxy statement for its June 15, 2007 annual meeting.
 
2.3           No Conflicts. The execution and delivery of this Agreement by the
Stockholder does not, and the performance of the terms of this Agreement by the
Stockholder will not, (a) require the Stockholder to obtain the consent or
approval of, or make any filing with or notification to, any Governmental
Authority (other than a filing on Schedule 13D), (b) require the consent or
approval of any other Person pursuant to any agreement, obligation or instrument
binding on Stockholder or its properties and assets, (c) except for withdrawal
rights that may be required by the U.S. federal securities laws, conflict with
or violate any law, rule, regulation, order, judgment or decree applicable to
the Stockholder or pursuant to which any of its properties or assets are bound
or (d) violate any other agreement to which the Stockholder is a party,
including, without limitation, any voting agreement, stockholders agreement,
irrevocable proxy or voting trust.  The Owned Shares are not, with respect to
the voting or
 

- 3 -

--------------------------------------------------------------------------------



transfer of such Owned Shares, subject to any other agreement, including any
voting agreement, stockholders agreement, irrevocable proxy or voting trust.
 
2.4           Acknowledgment.  The Stockholder understands and acknowledges that
each of Parent and Merger Sub is entering into the Merger Agreement in reliance
upon the Stockholder’s execution, delivery and performance of this Agreement.
 
3.           Representations and Warranties of Parent and Merger Sub.  Each of
Parent and Merger Sub hereby represents and warrants to the Stockholders as
follows:
 
3.1           Power; Due Authorization; Binding Agreement.  Parent and Merger
Sub are each corporations duly organized, validly existing and in good standing
under the laws of their jurisdiction of organization.  Parent and Merger Sub
have full corporate power and authority to execute and deliver this Agreement,
to perform their obligations under this Agreement, and to consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement and the consummation by Parent and Merger Sub of the transactions
contemplated by this Agreement have been duly and validly authorized by all
necessary corporate action on the part of Parent and Merger Sub, and no other
proceedings on the part of Parent and Merger Sub are necessary to authorize this
Agreement or to consummate the transactions contemplated by this
Agreement.  This Agreement has been duly and validly executed and delivered by
Parent and Merger Sub and constitutes a valid and binding agreement of Parent
and Merger Sub.
 
3.2           No Conflicts.  The execution and delivery of this Agreement by
Parent and Merger Sub does not, and the performance of the terms of this
Agreement by Parent and Merger Sub will not, (a) require Parent and Merger Sub
to obtain the consent or approval of, or make any filing with or notification
to, any Governmental Authority, (b) require the consent or approval of any other
Person pursuant to any agreement, obligation or instrument binding on Parent and
Merger Sub or its properties and assets (other than a filing on Schedule 13D),
(c) except as may otherwise be required by federal securities laws, conflict
with or violate any law, rule, regulation, order, judgment or decree applicable
to Parent and Merger Sub or pursuant to which any of its or its Affiliates’
respective assets are bound or (d) violate any other agreement to which Parent
and Merger Sub or any of its Affiliates is a party.
 
4.           Certain Covenants of the Stockholders.  The Stockholder hereby
covenants and agrees with Parent and Merger Sub as follows:
 
4.1           Restriction on Transfer.  From the date of this Agreement and
until the termination of this Agreement in accordance with its terms, except any
action contemplated by Section 1, the Stockholder shall not, directly or
indirectly, (i) sell, transfer, pledge, encumber, assign or otherwise dispose
of, or enter into any contract, option or other arrangement or understanding
with respect to the sale, transfer, pledge, encumbrance, assignment or other
disposition of, or limitation on the voting rights of, any of the Owned Shares
(any such action, a “Transfer”); provided that nothing in this Agreement shall
prohibit the exercise by Stockholder of any options to purchase Owned Shares, or
(ii), (x) grant any proxies or powers of attorney, deposit any Owned Shares into
a voting trust or enter into a voting agreement with respect to any Owned
Shares, (y) take any action that would cause any representation or warranty of
the Stockholder contained herein to become untrue or incorrect or have the
effect of preventing or
 

- 4 -

--------------------------------------------------------------------------------



disabling Stockholder from performing its obligations under this Agreement, or
(z) commit or agree to take any of the foregoing actions.  Notwithstanding the
restrictions in this Section 4.1, the Stockholder may transfer up to 300,000
shares of Common Stock to one or more foundations or charitable institutions;
provided that such foundation or charitable institution agrees in writing to be
bound by the provisions of Section 1 and this Section 4.1 of this Agreement as
if it were the Stockholder.
 
4.2           Additional Shares.  The Stockholder hereby agrees, during the term
of this Agreement, to promptly notify Parent and Merger Sub of any new Owned
Shares or Restricted Shares acquired by Stockholder, if any, after the execution
of this Agreement.  Any such shares shall be subject to the terms of this
Agreement as though owned by the Stockholder on the date of this Agreement;
provided, however, that the Stockholder shall not be required to tender any such
shares to the extent that such tendering would violate Section 16(b) of the
Securities Exchange Act of 1934, as amended, or the rules and regulations
promulgated thereunder.  The Stockholder shall use its reasonable best efforts
to seek to cause the Benaroya Charitable Foundation to tender all shares of
Common Stock into the Offer.
 
4.3           Stockholder Capacity.  The Stockholder is entering into this
Agreement solely in his capacity as the beneficial owner of the Owned Shares and
not in his capacity as a director or officer of the Company.  Nothing herein
shall limit or affect any actions taken by the Stockholder in his capacity as a
director or officer of the Company.
 
4.4           No Solicitation.  During the term of this Agreement, the
Stockholder shall not, nor shall it authorize or permit any of its investment
banker, financial advisor, attorney, accountant or other advisor, agent or
representative retained by Stockholder in connection with the Transactions
(collectively, “Representatives”) to, directly or indirectly through another
Person, (i) solicit, initiate, or knowingly encourage or facilitate (including
by way of furnishing information), any inquiries or the making, submission or
announcement of, any proposal or offer that constitutes or is reasonably likely
to lead to a Takeover Proposal, (ii) other than informing persons of the
provisions contained in this Section 4.4, enter into, continue or participate in
any discussions or negotiations regarding any Takeover Proposal, or furnish any
information concerning himself, the Company and its Subsidiaries to any Person
in connection with any Takeover Proposal, or otherwise cooperate with or take
any other action to knowingly facilitate any effort or attempt to make or
implement a Takeover Proposal, (iii) approve or recommend, or propose publicly
to approve or recommend, any Takeover Proposal or (iv) approve or recommend, or
propose to approve or recommend, or execute or enter into, any letter of intent,
agreement in principle, merger agreement, acquisition agreement, option
agreement or other similar agreement or propose publicly or agree to do any of
the foregoing related to any Takeover Proposal; provided, however, that the
foregoing shall not prohibit the Stockholder from taking any actions as a
director or officer with respect to the foregoing in accordance with the terms
of the Merger Agreement.
 
4.5           Dissenter’s Rights.  The Stockholder agrees not to exercise, nor
to cause the exercise of, any dissenter’s right in respect of the Owned Shares
which may arise with respect to the Merger.
 
4.6           Documentation and Information.  The Stockholder (i) consents to
and authorizes the publication and disclosure by Parent and Merger Sub of his
identity and holding of
 

- 5 -

--------------------------------------------------------------------------------



the Owned Shares, and the nature of the Stockholder’s commitments, arrangements
and understandings under this Agreement, in any press release, the Offer
Documents, or any other disclosure document required in connection with the
Offer, the Merger and any transactions contemplated by the Merger Agreement, and
(ii) agrees as promptly as practicable to give to Parent any information
reasonably related to the foregoing it may reasonably require for the
preparation of any such disclosure documents. The Stockholder agrees as promptly
as practicable to notify Parent of any required corrections with respect to any
written information supplied by it specifically for use in any such disclosure
document, if and to the extent the Stockholder become aware that any shall have
become false or misleading in any material respect.
 
4.7           Further Assurances.  From time to time, at the request of Parent
and Merger Sub and without further consideration, the Stockholder shall execute
and deliver such additional documents and take all such further action as may be
necessary or desirable to consummate and make effective the transactions
contemplated by this Agreement.
 
4.8           Shares Held Under Retirement Savings Plan.  To the extent
permissible under the terms of the Company’s Retirement Savings Plan, the
Stockholder shall instruct the trustee under the Company’s Retirement Savings
Plan to tender into the Offer any shares of Common Stock held under the
Company’s Retirement Savings Plan for the benefit of the Stockholder.
 
5.           Miscellaneous.
 
5.1           Termination of this Agreement.  This Agreement shall terminate
upon the earlier to occur of (i) the termination of the Merger Agreement in
accordance with its terms, (ii) the termination or expiration of the Offer,
without shares being accepted for payment thereunder and (iii) the Effective
Time.
 
5.2           Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 5.1, this Agreement shall become void and of no
effect with no liability on the part of any party; provided, however, no such
termination shall relieve any party from any liability for any breach of this
Agreement occurring prior to such termination.
 
5.3           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.  Nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.
 
5.4           Amendments.  This Agreement may not be modified, amended, altered
or supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties to this Agreement.
 
5.5           Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, facsimiled (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses:
 

- 6 -

--------------------------------------------------------------------------------



If to Parent or Merger Sub, to:
 
Redcats USA, Inc.
463 Seventh Avenue
New York, NY 10018
Attention:  Eric Faintreny, Chief Executive Officer
Facsimile:  (212) 613-9565
 
with a copy (which shall not constitute notice) to:
 
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:  David A. Katz, Esq.
Facsimile:  (212) 403-2000
 
If to the Stockholder, to:
 
Mr. Raphael Benaroya
c/o United Retail Group, Inc.
365 West Passaic Street
Rochelle Park, New Jersey 07662
Attention:  Mr. Raphael Benaroya
Facsimile:  (201) 909-2110


with a copy (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:  Paul T. Schnell, Esq. and Richard J. Grossman, Esq.
Facsimile:  (212) 735-2000
 
If to the Company, to:
 
United Retail Group, Inc.
365 West Passaic Street
Rochelle Park, New Jersey 07662
Attention:  Chief Administrative Officer
Facsimile:  (201) 909-2110
 
with a copy (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:  Paul T. Schnell, Esq. and Richard J. Grossman, Esq.
Facsimile:  (212) 735-2000

- 7 -

--------------------------------------------------------------------------------



or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
if received prior to 5 P.M., local time, in the place of receipt and such day is
a Business Day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.
 
5.6           Governing Law; Jurisdiction; Waiver of Jury Trial.
 
(a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE, APPLICABLE TO CONTRACTS EXECUTED IN AND
TO BE PERFORMED ENTIRELY WITHIN THAT STATE, REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.
 
(b)          All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined in the Chancery Court of the State of
Delaware or, in the event that such court does not have subject matter
jurisdiction over such action or proceeding, any federal court sitting in the
State of Delaware, and the parties to this Agreement irrevocably submit to the
exclusive jurisdiction of such courts (and, in the case of appeals, appropriate
appellate courts therefrom) in any such action or proceeding and irrevocably
waive the defense of an inconvenient forum to the maintenance of any such action
or proceeding.  The consents to jurisdiction set forth in this paragraph shall
not constitute general consents to service of process in the State of Delaware
and shall have no effect for any purpose except as provided in this paragraph
and shall not be deemed to confer rights on any Person other than the parties
hereto.  Each of the parties to this Agreement consents to service being made
through the notice procedures set forth in Section 5.5 and agrees that service
of any process, summons, notice or document by registered mail (return receipt
requested and first-class postage prepaid) to the respective addresses set forth
in Section 5.5 shall be effective service of process for any suit or proceeding
in connection with this Agreement or the transactions contemplated by this
Agreement.  The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law.
 
(c)          EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND
ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT.
 
5.7           Specific Performance.  The parties agree that irreparable damage
may occur in the event that any of the provisions of this Agreement were not
performed in
 

- 8 -

--------------------------------------------------------------------------------



accordance with their specific terms or were otherwise breached.  Accordingly,
the parties agree that, if for any reason a party to this Agreement shall have
failed to perform its obligations under this Agreement, then the party seeking
to enforce this Agreement against such nonperforming party under this Agreement
shall be entitled to specific performance and injunctive and other equitable
relief, and the parties further agree to waive any requirement for the securing
or posting of any bond in connection with the obtaining of any such injunctive
or other equitable relief, this being in addition to any other remedy to which
they are entitled at Law or in equity.
 
5.8           No Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
any of the parties without the prior written consent of the other parties;
provided that Parent and Merger Sub may assign any of or all of its rights,
interests and obligations under this Agreement to Parent or to any direct or
indirect wholly owned Subsidiary of Parent, but no such assignment shall relieve
Parent or Merger Sub of any of its obligations under this Agreement.  Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns.  Any purported assignment not permitted under
this Section 5.8 shall be null and void.
 
5.9           Counterparts.  This Agreement may be executed in counterparts
(including by facsimile) (each of which shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement) and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. Copies of executed counterparts
transmitted by telecopy, telefax or electronic transmission shall be considered
original executed counterparts for purposes of this Section 5.9 provided that
receipt of copies of such counterparts is confirmed.
 
5.10           Interpretation.
 
(a)           The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words "include", "includes" or "including" are
used in this Agreement, they shall be deemed to be followed by the words
"without limitation."  The words "hereof," "herein" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  All terms defined
in this Agreement shall have the defined meanings when used in any document made
or delivered pursuant hereto unless otherwise defined therein.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term.  Any statute defined or referred to in this Agreement or
in any agreement or instrument that is referred to in this Agreement means such
statute as from time to time amended, modified or supplemented, including by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein.  References to a Person are also
to its permitted successors and assigns.
 
(b)          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
5.11           Severability.  If any term or other provision of this Agreement
is determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner
 
- 9 -

--------------------------------------------------------------------------------


 
 
to the end that the transactions contemplated by this Agreement are fulfilled to
the extent possible.
 
[remainder of page intentionally blank]
 

- 10 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
 

  REDCATS USA, INC.          
 
By:
/s/ Faintreny Eric      Name:  Faintreny Eric      Title:  Chairman and CEO    
     

 
 

  BOULEVARD MERGER SUB, INC.          
 
By:
/s/ Faintreny Eric      Name:  Faintreny Eric                  

 
 

  UNITED RETAIL GROUP, INC.          
 
By:
/s/ George Remeta      Name:  George Remeta      Title:  Chief Administrative
Officer          

 
 

  RAPHAEL BENAROYA          
 
By:
/s/ Raphael Benaroya    
 Name:
 Raphael Benaroya                  

 

 



[Signature Page to Share Tender Agreement]

--------------------------------------------------------------------------------



SCHEDULE 1
 
Details of Ownership
 


 
Stockholder
Owned Shares
   
Raphael Benaroya
2,079,571
   



 

